Title: From Alexander Hamilton to Ebenezer Stevens, 24 May 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


Sir
New York May 24th. 1799

I understand from the Secretary of War, that in the capacity of Agent for the War Department I am to look to you for the Duties usually performed by the Quarter Master General, Clothier General and Commissary of Military Stores. I shall look to you accordingly for these services, and therefore shall direct all returns relating to the proper objects to be made to you, in the Expectation that you will attend to the procuring and forwarding of such as are required with propriety. With this view you will open a Correspondence with the proper officers at the Seat of Government. The present system is that Tench Francis Esquire, as Purveyor of supplies, procures all Articles in the several Branches of supply which are placed by him in the disposition of Samuel Hodgdon Esqr, as superintendent of military stores, who is to oversee all the issues of those articles. I believe the Quarter Master General is to take his station at the Seat of Government and is to be the auxiliary of those Officers.
It is expected that the great mass of supplies will be procured & furnished by the immediate Agency of the Officers abovementioned; and that you will only incidentally be called upon to provide. But you will have to make application for the supplies which will be wanted at the different stations and Posts of the Army, and to see that they are punctually and expeditiously furnished by those whose province it is to do so; for this purpose you will forward to them the returns which you shall receive, first taking such Abstracts from them as will enable you to judge how far they have been complied with. This points out the general line of the service expected from you. Explanations as occasions occur will be made for your more particular information.
I shall count fully upon your diligence and zeal, and if not in the first instance at least eventually, I shall confide that a compensation adequate to what shall appear to be the extent of your trouble and responsibility will be made.
With great consideration   I am Sir   Your obedient servt
Alexander Hamilton
Col Ebenezer Stevens
